Citation Nr: 1030015	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  03-19 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether an April 1960 rating decision reducing the Veteran's 
disability rating for a low back disability from 100 to 20 
percent disabling, effective August 20, 1959, should be revised 
or reversed on the basis of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 
1954 and from August 1954 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 determination of a Department of Veterans 
Affairs (VA) Regional Office (RO) that found that the April 1960 
rating decision reducing the Veteran's disability rating for a 
low back disability from 100 to 20 percent disabling, effective 
August 20, 1959, was not clearly and unmistakably erroneous.

In a May 2007 decision, the Board found that the Veteran had not 
filed a timely notice of disagreement for the issue of whether an 
April 1960 rating decision reducing the Veteran's disability 
rating for a low back disability from 100 to 20 percent 
disabling, effective August 20, 1959, was clearly and 
unmistakably erroneous.  The Veteran appealed the Board decision 
to the United States Court of Appeals for Veterans Claims.  
Pursuant to a January 2009 Memorandum Decision, a February 2009 
Order of the Court reversed the Board's decision and remanded the 
claim for readjudication in accordance with the Memorandum 
Decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has held that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue for 
issuance of a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

A February 2007 supplemental statement of the case (SSOC) found 
that the April 1960 rating decision reducing the Veteran's 
disability rating for a low back disability from 100 to 20 
percent disabling, effective August 20, 1959, was not clearly and 
unmistakably erroneous.  

The Board noted in the introduction to its May 2007 decision that 
the CUE determination in the February 2007 SSOC was actually the 
initial determination of the matter and was therefore a claim 
separate and apart from the earlier effective date issue that was 
considered by the Board.  The Board also concluded that the 
Veteran had not submitted a notice of disagreement with that 
issue.  

However, as noted above, the Court concluded that the Veteran had 
in fact expressed disagreement with the denial of his CUE claim 
in a March 2007 statement.  

Because a notice of disagreement has been filed regarding the 
Veteran's CUE claim, but no statement of the case has been 
issued, the Board has no option but to remand the Veteran's claim 
for the issuance of a statement of the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Issue a statement of the case which 
addresses the issue of whether an April 
1960 rating decision reducing the Veteran's 
disability rating for a low back disability 
from 100 to 20 percent disabling, effective 
August 20, 1959, should be revised or 
reversed on the basis of clear and 
unmistakable error.  Inform the Veteran of 
his appeal rights and that he must perfect 
an appeal if he desires appellate review of 
that issue.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


